DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stigwall (United States Patent Application Publication 2017/0123218 A1).

With respect to claim  1,  Stigwall discloses  a system comprising: a laser configured to emit a collimated laser beam (11 or 11’ in fig.4); and an illumination-fan generator that comprises one or more linear diffusers (14 or see 12 in fig.4), wherein the illumination-fan generator is arranged and configured to receive the collimated laser beam (see at least fig. 2 or fig.4), output a planar fan of diffused light (see fig.2 and 4), such that the planar fan emanates from a light line formed on the distal-most one of the one or more linear diffusers (see the operation of fig.2 and fig.4), and cause formation of Using an arrangement of the light source 11 and the micro-lens array 14 as shown provides for diffusion (spreading) of the light emitted by the light source 11 in one direction so that a line of light is provided as measuring light for triangulation measurement of an object.”; also see the operation of fig.4 ).

With respect to claim 2, Stigwall discloses the system of claim 1, wherein the illumination-fan generator comprises a fan-shaped beam generator (see 13, 15 or comprised by 13 and 15 ), and a linear diffuser having a direction of diffusion (again see 3 in fig.4), wherein the fan-shaped beam generator is arranged and configured to receive the collimated laser beam (see the beam from 11 of fig.4) and form a fan-shaped beam that intersects the linear diffuser along the light line parallel to the direction of diffusion (see the operation of fig.4), wherein the linear diffuser transmits light corresponding to the light line to form the planar fan (see operation of the linear light of fig.4).

With respect to claim 3, Stigwall discloses the system of claim 2, wherein the fan-shaped beam generator comprises a linear diffuser (see 14’ in fig.4).

With respect to claim 4, Stigwall discloses the system of claim 2, wherein the linear diffuser comprises one of a pseudorandom cylinder array or a holographic optical element (see para.[0076]: “In particular, prior to final diffusion by the micro-lens array 14, the light beam, in particular laser beam, is made "wide enough" to provide a large emitting surface.  The initial width of the emitted (and collimated) beam may 
for instance be about 1 mm while after widening it may be 10 mm at the diffuser 
14 (lens array).  Several types of components can be used to widen the emitted 
beam, e.g. a further cylindrical lens, a lenslet array, a diffractive optical element, a Fresnel lens or some kind of computer generated or natural hologram.”).

With respect to claim 5, Stigwall discloses the system of claim 2, wherein the fan-shaped beam generator comprises one of a cylindrical lens (see 15 in fig.4) or a Powell lens.

With respect to claim  6, Stigwall discloses the system of claim 2, wherein a divergence angle of a fan-shaped beam formed by the fan-shaped beam generator is larger than a target divergence angle (see the angle from 13 in fig.4), and a separation (d) between the fan-shaped beam generator and linear diffuser is larger than a predetermined separation (see fig.4) to ensure that a length (Lx) of the light line formed by the fan-shaped beam on the linear diffuser is larger than a target length (disclosed by the length within the region scanned by the light of fig.4), the predetermined separation being proportional to the target divergence angle and the target length (said limitation is arbitrarily defined since the target length can be arbitrarily chosen by the user and does not further limit the claims as the limitation denotes intended use, therefore said limitations are met by fig.4).

.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsikos (United States Patent Application Publication 2002/0043561 A1).

With respect to claim  1, Tsikos discloses  a system comprising: a laser configured to emit a collimated laser beam (6b fig.1I9A); and an illumination-fan generator that comprises one or more linear diffusers (16 and 382 in fig.1I9A), wherein the illumination-fan generator is arranged and configured to receive the collimated laser beam (see the operation of fig.1I9A), output a planar fan of diffused light (see fig.1I9A), such that the planar fan emanates from a light line formed on the distal-most one of the one or more linear diffusers (see the fig.1I9A), and cause formation of an illumination line at an intersection of the planar fan and an object (disclosed by the structure of the light; see fig.1I9A).

With respect to claim 2, Tsikos discloses the system of claim 1, wherein the illumination-fan generator comprises a fan-shaped beam generator (see contours formed by16 ), and a linear diffuser having a direction of diffusion (again see 328 in fig.1I9A), wherein the fan-shaped beam generator is arranged and configured to receive 

With respect to claim 7, Tsikos discloses the system of claim 2, comprising a driver configured to cause cyclical motion of the linear diffuser relative to the fan-shaped beam generator (384 in fig.1I9A), and the cyclical motion being along a direction of diffusion of the linear diffuser (again see the motion of 382 in fig.1I9A).

Allowable Subject Matter
Claims 8-9 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 8, the prior art of record does not disclose or render obvious the system of claim 7, comprising an image acquisition device disposed such that its optical axis forms an acute angle to the planar fan of diffused light, and configured to form an image of the illumination line as a de-speckled image, wherein the de-speckled image comprises an average of a sequence of images of instances of the illumination line formed during an exposure time interval.
Claim 9 inherit the objections of claim 8.

With respect to claim  11, Stigwall discloses the system of claim 1, wherein the illumination-fan generator comprises a cylindrical- shell shaped linear diffuser arranged with its axis perpendicular to a direction of propagation of the collimated laser beam (see fig.1I9A, 383) but does not disclose configured to receive the collimated laser beam at an input portion of the cylindrical-shell shaped linear diffuser, form a fan-shaped beam that intersects an exit portion of the cylindrical-shell shaped linear diffuser along the light line parallel to the direction of diffusion, and transmit through the exit portion light corresponding to the light line to form the planar fan.
Claims 12-16 inherit the objections of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JERRY L BROOKS/           Examiner, Art Unit 2882